IN TI~[E SUPREME COURT OF THE STATE OF DELAWARE

scoTT PALMER,' §
§ No. 647, 2015
Petitioner Below- §
Appellant, §
§ Court Below-Family Court
v. § of the State of Delaware
§
LEXIE PALMER, § File No. CN14-02909
§ Petition Nos. 14-34404
Respondent Below- § and 15-03537
Appellee. §

Submitted: April 15, 2016
Deeided: June l0, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 10"' day of June 20l6, upon consideration of the parties’ briefs
and the record below, we find it evident that the judgment of the Family
Court should be affirmed on the basis of and for the reasons assigned in the
Family Court’s well-reasoned opinion dated November 10, 2015, which
affirmed the Commissioner’s July 10, 2015 decision granting the appellant
Scott Palmer’s petition for a protection from abuse ("PFA") order against the

appellee Lexie Palmer.

1 The Court previously assigned pseudonyms to the parties under Supreme Court Rule

7(d).

NOW, TI-IER_EFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.